Citation Nr: 1629949	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 10 percent for eczema of the legs.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to October 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating for eczema to 10 percent effective May 18, 2010, the date of the claim seeking an increased rating.  In an April 2013 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in April 2016, he withdrew such request. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran seeks a rating in excess of 10 percent for eczema of his legs.  Upon August 2010 VA examination, he reported the use of betamethasone dipropionate cream 0.05% twice a day.  The examiner noted that, per the Veteran's medical records, the medication was prescribed in January 2009; he brought a "basically un-used (no pharmacy label)" tube of the medication to the examination.  The examiner also noted that there were no active prescriptions in the medical records for betamethasone at that time.  On clinical examination, eczema was noted on less than 5 percent of the body, and between 5 and 20 percent of the exposed areas (head, face, neck, and hands).  Upon December 2012 VA examination by the same examiner, the examiner noted that the Veteran had taken topical corticosteroids (betamethasone cream) constantly or near-constantly in the past 12 months.  Eczema was noted to cover less than 5 percent of the body and none was noted in the exposed areas of the body.    

A review of the Veteran's CAPRI records (in Virtual VA) showed that betamethasone dipropionate was listed as an active medication to be used twice a day in clinical records dated January 13, 2009, December 23, 2011, and February 22, 2013.  However, the records do not indicate the prescribed duration of use.  

Under Diagnostic Code 7806, a rating higher than 10 percent for eczema is warranted when 20 percent or more of the body is affected or when 20 percent or more of the exposed areas are affected.  Alternatively, a higher rating is warranted when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly during the past 12 months or when required constantly or near-constantly during the past 12 months.  

The evidence of record raises the matter of staged increased ratings.  However, because the evidence does not report the duration of use of betamethasone dipropionate cream, particularly between the date of the claim for increase and the December 2012 VA examination report (when use was noted as constant or near-constant), a remand is necessary to obtain an addendum medical opinion that provides the information required for accurate adjudication of the claim.  

Additionally, the Board notes that it appears that the Veteran receives treatment for his eczema at the Panama City, Florida, and Pensacola, Florida, VA clinics.  The most recent records associated with the file are from February 2013; records of his treatment since are outstanding.  Those VA treatment records are constructively of record, and must be obtained to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should specifically secure for the record complete clinical records (those not already associated with the record) of all VA evaluations and/or treatment the Veteran has received for his skin condition at the Panama City and Pensacola VA clinics since February 2013.  

If possible, but not required, obtain a complete list of medications dispensed by VA to the Veteran for treatment of eczema during the pendency of this claim (May 2010 to present), including information as to how many doses were dispensed and instructions for use.

2. Thereafter, the AOJ should return the entire record to the December 2012 examiner for review and an addendum medical opinion.  (If the December 2012 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.)  The entire record, including a copy of this remand and any records obtained pursuant to the preceding paragraph, must be reviewed by the examiner.  Based on a review of the record, the examiner should provide an opinion which responds to the following:

(a) Did the Veteran treat his eczema with constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period from May 2010 to present?  If so, please identify the applicable date range(s).

(b) Did the Veteran treat his eczema with systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during a 12-month period from May 2010 to present?  If so, please identify the applicable date range(s).

The examiner is advised that The United States Court of Appeals for Veterans Claims (Court) has held that "systemic therapy," in the regulatory diagnostic code for rating veterans' disability claims for dermatitis or eczema, includes the use of corticosteroids without any limitation to such use being oral or parenteral as opposed to topical.  Johnson  v. McDonald, 27 Vet. App. 497 (2016).

The examiner should explain the rationale and reasoning for each opinion provided, citing to supporting factual data, as indicated.

3. The AOJ should then review the record and readjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.



(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




